Citation Nr: 9921956	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  98-00 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployablility due to service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran had honorable service during WWII from October 
1942 to March 1945.  

This appeal arises before the Board of Veterans' Appeals from 
a rating decision rendered by the Montgomery, Alabama, 
Regional Office (RO), of the Department of Veteran's Affairs, 
whereby the veteran's claim was denied in a rating decision 
dated September 1997.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  The veteran has established service connection for 
residuals of a shell fragment wound to the left hand, and 
amputation of the thumb "M.P. joint", 3rd, 4th, and 5th 
fingers through the middle phalanges, with deformity of 
dorsal surface, which is currently evaluated as 60 percent 
disabling; a moderately severe injury of Muscle Group XIX, 
which is evaluated as 30 percent disabling; a moderately 
severe injury to Muscle Group V, left, which is evaluated as 
20 percent disabling; residuals of a gunshot wound to the 
right hand, Muscle Group IX, which is evaluated as 10 percent 
disabling; a chronic bilateral otitis media disability, which 
is evaluated as 10 percent disabling; and for residuals of a 
gunshot wound to the chest and head, which is evaluated as 
noncompensable.  His combined disability rating was 
determined to be 90 percent disabling.

3.  The veteran completed one year of high school, had 
occupational experience as a warehouse manager, and last 
worked full-time in 1979.

4.  The veteran's service-connected disabilities are of such 
severity as to preclude him from obtaining or retaining a 
substantially gainful occupation.



CONCLUSION OF LAW

The criteria for the assignment of a total rating for 
compensation purposes based on individual unemployablility 
due to service-connected disabilities are met.  38 U.S.C. 
§§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16, 4.19 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C. § 5107(a) (West 1991 
& Supp. 1999); that is, he has presented a claim that is 
plausible.  He has not alleged that any records of probative 
value that may be obtained, and which have not already been 
requested or associated with his claims folder, are 
available.  The Board accordingly finds that all relevant 
facts have been properly developed, and that the duty to 
assist him, as mandated by 38 U.S.C. § 5107(a) (West 1991 & 
Supp. 1999), has been satisfied in this case.

The veteran sustained numerous injuries while on duty in 
France during WWII when he was assigned to clean up scattered 
enemy ammunitions, and a powder case exploded.  The veteran 
was awarded two Bronze Campaign Stars, the Purple Heart, the 
European-African Middle Eastern Theatre Ribbon, and the Good 
Conduct Ribbon.  

The veteran has since established service connection for 
residuals of a shell fragment wound to the left hand, and 
amputation of the thumb "M.P. joint", 3rd, 4th, and 5th 
fingers through the middle phalanges, with deformity of 
dorsal surface, which is currently evaluated as 60 percent 
disabling; a moderately severe injury of Muscle Group XIX, 
which is evaluated as 30 percent disabling; a moderately 
severe injury to Muscle Group V, left, which is evaluated as 
20 percent disabling; residuals of a gunshot wound to the 
right hand, Muscle Group IX, which is evaluated as 10 percent 
disabling; a chronic otitis media disability, "suppurative, 
hearing five feet left and 20 feet right, which is evaluated 
as 10 percent disabling; and for residuals of a gunshot wound 
to the chest and head, which is evaluated as noncompensable.  
His combined disability rating, pursuant to the combined 
ratings table at 38 C.F.R. § 4.26 (1998), and after 
application of the bilateral factor was determined to be 90 
percent disabling.  

The Board notes that since these ratings have been in effect 
since 1946, they are protected, and cannot be reduced.  

The veteran also has several disorders that are not service 
connected.  The record shows treatment for carpal tunnel 
syndrome, skin disease, hypercholesterolemia, asthma, 
prostate cancer, chronic obstructive pulmonary disease 
(COPD), rheumatoid arthritis, esophagitis, cervical 
radiculopathy, gastroesophageal reflux disease, colon polyps, 
cataracts and bronchitis.  

In circumstances where a veteran is less than totally 
disabled under the schedular criteria, such as the instant 
case, it must be found that he is precluded from securing and 
maintaining substantially gainful employment as a consequence 
of service-connected disability, and service-connected 
disability alone.  The fact that he may currently be 
unemployed is not dispositive; the critical factor is the 
impact of service-connected disorders on his ability to work.

After a review of the record, the Board concludes that the 
evidence supports the veteran's claim, and that entitlement 
to TDIU benefits is established.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  For the above purpose of one 60 percent 
disability, or one 40 percent disability in combination, the 
following will be considered as one disability:  
(1) disabilities of one or both upper extremities, or of one 
or both lower extremities, including the bilateral factor, if 
applicable, (2) disabilities resulting from common etiology 
or a single accident, (3) disabilities affecting a single 
body system, e.g. orthopedic, digestive, respiratory, 
cardiovascular-renal, neuropsychiatric, (4) multiple injuries 
incurred in action, or (5) multiple disabilities incurred as 
a prisoner of war.  It is provided further that the existence 
or degree of nonservice-connected disabilities or previous 
unemployablility status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  38 C.F.R. 
§ 4.16(a) (1998).

The Board notes that the veteran is receiving treatment for a 
number of non-service connected disabilities that may render 
him unemployable.  However, the Board must point out that the 
veteran also has sustained numerous injuries during his 
service in WWII.  Specifically, he had most of his left hand 
amputated after sustaining numerous traumatic injuries to 
that extremity, he has a moderately severe wound to Muscle 
Group XIX, which assesses injuries to the abdominal wall and 
thorax, spine, and downward movements of the arm; a 
moderately severe injury to Muscle Group V, which evaluates 
his left elbow, residuals of a gunshot wound to his right 
hand, an otitis media disability, and residuals of a gunshot 
wound to his chest.  The Board also notes that the veteran 
has been afforded entitlement to special monthly compensation 
for loss of use of one hand.  

While each of these disabilities standing alone may not 
render the veteran unemployable, the Board finds that their 
combined effect does significantly impair the veteran's 
ability to obtain or retain employment.  Thus, we determine 
that entitlement to a total disability rating for 
compensation purposes based on individual unemployablility 
due to service-connected disabilities is established.  



ORDER

Entitlement to a total disability rating for compensation 
purposes based on individual unemployablility due to service-
connected disabilities is granted.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

